DETAILED ACTION
This Office action is in response to the amendment filed on 12/17/2021. Claims 1-8 and 13-27 are pending. Claims 1-8, 13-15, and 17-19 have been amended. Claims 9-12 have been cancelled. Claims 20-27 have been added.

Claim Objections
Claim 13 is objected to because of the following informalities: line 9 recites “substantantially” which is a typographical error for “substantially”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richard US4694622 in view of Morrison US5692351.
Claim 13. Richard discloses a reinforced concrete column that provides support between an upper surface vertically positioned above a lower surface (Col.3:10 - posts), providing a flexible, multi-axially braided reinforcement sleeve (1) that has a weaved pattern defining a plurality of gaps (8); that the sleeve defines a central opening along its interior central axis (occupied by M and 5 in Fig.5); pouring concrete into the opening 
	Richard discloses the gaps/hole 8 allows for water from concrete (watery concrete mix) but is silent on smoothing the flowed-through cement paste around the exterior of the column, so that the smoothed cement paste acts as a cover for the reinforcement sleeve. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to smooth the flowed-through cement paste around the exterior of the column with the motivation of protecting the braided sleeve against the elements. Besides it is well settled case law that a reference is valid for what it would convey explicitly or implicitly to one skilled in the art.
	Richard discloses providing a structural element with a high permissible working load that could be used as a post (Abstract). Morrison before the effective filing date of the instant invention discloses positioning a post/column (12) in a vertical arrangement (Fig.1) between an upper (70) and lower (72) surface. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the column of Richard as a traditional architectural column design with a cap and base for structural load and aesthetic reasoning as taught by Morrison.

Claim 14. Richard as modified discloses allowing cement paste to flow through the gaps but silent on includes expelling air from the central opening, to provide a stronger 

Claim 15. Richard as modified discloses the step of providing an upper joint (cap 18 of Morrison) support at the connection between the sleeve and the upper surface, and a lower joint support (base 16 of Morrison) at the connection between the sleeve and the lower surface.

Claim 16. Richard as modified discloses at least one of the upper and lower joint supports have a concave flared configuration (cap 18. Fig.1).

Claims 17-18. Richard as modified discloses the strands in the first and second plurality of strands comprise a flexible material comprising at least one of steel, metal, plastic, nylon, kevlar, aramid, ceramics, glass, and carbon fiber (Col.2:59).

Claim 19. Richard as modified discloses the weaved pattern comprises a biaxial braid (Fig.3) thereby allowing the flexible material to flex.

Claim 20. Richard as modified discloses the plurality of strands comprise at least one of steel, metal, plastic, nylon, kevlar, aramid, ceramics, glass, and carbon fiber (Col.2:59).

Claim 21. Richard as modified discloses does not disclose a rebar within the concrete post hence one it is concluded that central opening does not include rebar axially along the length of the column, so that the step of pouring concrete does not include pouring concrete over rebar axially along the length of the column.

Allowable Subject Matter
Claims 1-8 and 22-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substantially solid concrete core consisting essentially of concrete formed of a dried cement paste mixed with a coarse aggregate, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues Richard invention was drawn toward an undersea cable and as such does not anticipate the invention as claimed and amended. Examiner disagrees with Applicant’s conclusion of the Richard prior art. The abstract and posts, and other rigid structural elements… (Extracted below for Applicant’s convenience). 

    PNG
    media_image1.png
    56
    415
    media_image1.png
    Greyscale

However, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments,” and that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” (see MPEP 2123 [R-5]). Hence, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633